Citation Nr: 1625129	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

This appeal came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2010; a transcript of the hearing is associated with the record.

When this case was most recently before the Board in September 2014, it was remanded for further development and adjudicative action.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran contends that his current skin disability is due to his active service, to include exposure to herbicides while serving in the Republic of Vietnam during the Vietnam Era.  Specifically, during the October 2010 hearing before the Board, the Veteran asserted that during his combat service in Vietnam, he often had to stand in water for long periods of time.  At one point he spent 44 consecutive days walking through rice paddies without any dry clothes.  The Veteran further testified that he first noticed a skin problem (discoloration of the skin on his legs) one week after discharge, and has continued to have symptoms since such time.  The Board has found the Veteran to be credible.

The Veteran's service personnel records note that he served in Vietnam and was awarded the Combat Infantry Badge.  Service treatment records, including a July 1967 separation examination report, are negative for complaints or findings of a skin disorder.  Post-service medical evidence includes a VA treatment record dated in August 2009 which notes, in pertinent part, the Veteran's complaint of itching areas on his legs since his service in Vietnam.  The diagnoses included pigmented purpura/Schamberg's/capillaritis on the lower legs.

The Veteran underwent a VA examination in June 2011, during which pigmented purpura/Schamberg's/capillaritis on the lower legs was diagnosed.  The examiner opined that the Veteran's current skin condition was "less likely" than not related to active service due solely to the lack of documented treatment during and after service.

The Veteran underwent another VA examination in February 2015, during which seborrheic dermatitis was diagnosed.  The examiner opined that the Veteran's current skin disorder was "less likely" than not incurred in or related to active service.  In providing this opinion, the examiner stated that seborrheic dermatitis was not identified as a "presumptive" condition related to Agent Orange exposure.  

To date, the VA opinions of record are inadequate for adjudicative purposes, as the aforementioned examiners did not consider the Veteran's statements and testimony indicating that he noticed skin symptoms since one week after discharge that have continued to the present time.  Moreover, the February 2015 VA examiner's rationale for the negative opinion, that the Veteran's current seborrheic dermatitis was not identified as a "presumptive" condition related to Agent Orange exposure, is also inadequate, as the Veteran's skin disorder may be directly related to his active service.  

Therefore, the Board must once again remand this issue for an adequate VA examination and medical opinion.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, the Veteran should be provided an examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to address the etiology of the Veteran's skin disability.  All pertinent evidence of record must be made available to and reviewed by the VA examiner. 

Based on the review of the record and the examination results, the examiner should identify all skin disorders that have been present during the period of the claim.  With respect to each such disorder,  the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service, to include his presumed herbicide exposure.  

In rendering the opinions(s), the examiner should specifically address the Veteran's contention that he has experienced skin symptoms, to include discoloration of the legs, since one week after discharge from service.  The examiner should also address the Veteran's testimony before the Board; specifically, that during his combat service in Vietnam, he often had to stand in water for long periods of time.  At one point he spent 44 consecutive days walking through rice paddies without any dry clothes.  For purposes of the opinion(s), the physician should assume that the Veteran is credible. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




